Citation Nr: 0502406	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from December 1981 
to June 1985.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The veteran testified before the undersigned member of the 
Board sitting at the RO in October 2004, and a transcript of 
the hearing has been added to the record.  

The issue on appeal was originally denied by rating decision 
in September 1985 and not timely appealed.  The veteran 
attempted to reopen his claim for service connection for low 
back disability on August 31, 2001, which was denied in 
October 2001.  The veteran filed a timely notice of 
disagreement.  A September 2003 Statement of the Case 
continued to deny the claim, and a timely appeal was received 
by VA later in September 2003.  A May 2004 Supplemental 
Statement of the Case found that sufficient new and material 
evidence had been received to reopen the veteran's claim but 
denied the claim on a de novo basis.  

Even if the RO determined in May 2004 that new and material 
evidence was presented to reopen the claim for service 
connection for low back disability, such is not binding on 
the Board, and the Board must first decide whether evidence 
has been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

It was suggested on behalf of the veteran in July 2004 that 
the September 1985 rating decision denying entitlement to 
service connection for a low back disability was clearly and 
unmistakably erroneous because service aggravation of a 
preexisting back disability was clearly shown on VA 
examination in July 1985.  Since that issue has not been 
adjudicated by the RO, it is referred to the RO for 
adjudication.
FINDINGS OF FACT

1.  An unappealed September 1985 RO decision denied the 
veteran's claim of entitlement to service connection for a 
low back disorder. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the September 1985 rating decision.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The factual background and relevant law and 
regulations will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

Although VA's duty to assist appears to be circumscribed 
in a case involving the matter of the submission of new 
and material evidence, the notice provisions of the VCAA 
are applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

In February 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish new and material evidence to 
reopen a claim and to establish entitlement to service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

As will be explained below, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for a low back 
disability.  Therefore, no additional evidence or information 
is required to substantiate his application to reopen.

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

Law and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law remains applicable in 
this case.

Analysis

When the RO denied the veteran's claim of service connection 
for a low back disability in September 1985, it considered 
his service medical records and the results of a July 1985 VA 
examination and denied the claim because there was no 
evidence to show that the veteran had any chronic permanent 
aggravation of his congenital back condition.  

The evidence received since September 1985 includes an April 
2004 VA examination report in which it is suggested that the 
veteran incurred back strain in service.  This evidence is 
certainly new, as it was not of record at the time of the 
September 1985 RO decision.  The new evidence is also 
material in that it bears directly and substantially upon the 
specific matter under consideration, whether the veteran has 
a low back disability that is causally related to service.  
Consequently, the Board finds that the evidence submitted 
since the September 1985 RO decision raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim for service 
connection for a low back disorder is reopened and will be 
adjudicated de novo.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is granted, subject to further action 
as discussed below.


REMAND

Although the April 2004 VA examination report cited above is 
new and material with respect to the issue of entitlement to 
service connection for low back disability, there is some 
question as to whether the veteran currently has any residual 
of the back strain incurred in service, since the April 2004 
VA opinion also indicates that the veteran's current low back 
symptomatology is most likely caused by a 2001 on-the-job 
injury.  In other words, the evidence does not contain a 
clear nexus opinion on whether the veteran's current low back 
disability contains any component that is causally related to 
service, as is now called for by the VCAA. 

Accordingly, the case is remanded to the RO via the Appeals 
Management Center, in Washington, DC for the following 
actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or 
other evidence as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claim of service connection for low back 
disability.
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
low back disability, to include any 
treatment since April 2004.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  Thereafter, the RO should arrange for 
review of the veteran's claims file by a 
health care provider with appropriate 
expertise to determine the etiology of 
the veteran's low back disability.  The 
reviewer should provide an opinion, based 
on all of the evidence on file, on 
whether the veteran's current low back 
disability includes any component that 
was caused or aggravated by the veteran's 
military service.  The claims folder, 
including a copy of this Remand, must be 
made available to the reviewer.  If the 
reviewer determines after review of the 
claims file that physical examination of 
the veteran is needed prior to providing 
a nexus opinion, the RO should arrange 
for examination of the veteran by the 
reviewer.  Any indicated tests and 
studies, including x-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
service and post service medical evidence 
of record, whether any current low back 
disability found was caused or aggravated 
by the veteran's military service or 
whether it is attributable to post  
service injury.  If any opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed should be provided.  The report 
prepared should be typed.

5.  The veteran is hereby notified that, 
if an examination is scheduled, it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for low back 
disability, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


